                                                                JS-6
 1

 2

 3

 4

 5

 6

 7

8                       UNITED STATES DISTRICT COURT
 9
                      CENTRAL DISTRICT OF CALIFORNIA
10

11
     BILLY HARRISON,                        Case No. 2:18-09882 DMG (ADS)
12
                            Petitioner,
13

14                          v.              JUDGMENT

15   UNKNOWN,
                            Respondent.
16

17

18
          Pursuant to the Court’s Order Summarily Dismissing Petition for

19   Writ of Habeas Corpus, IT IS HEREBY ADJUDGED that the above-

20   captioned case is dismissed without prejudice.
21

22
     DATED: April 1, 2019                 __________________________
23                                        DOLLY M. GEE
                                          UNITED STATES DISTRICT JUDGE
24
